      Case 6:20-cv-00410 Document 3 Filed 03/06/20 Page 1 of 2 PageID 104



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
____________________________________
                                     )
MICHAEL DALEIDEN, SEAN               )
RANDALL, STEVEN SACK, PEDRO          )
POVEDA, CHRISTOPHER CARVER, )
RICHARD JOSWICK, JUSTIN              )
SCOTT, AND LYNN FRAZEL,              )
                                     )
      Plaintiffs,                    )
vs.                                  ) CASE NO:
                                     )
RED LAMBDA, INC., a Florida          )
For-Profit Corporation, BAHRAM       )
YUSEFZADEH, individually, SAAD       )
AL BARRAK, individually and LEWIS )
DUNCAN, individually,                )
                                     )
      Defendant.                     )
____________________________________)

       DEFENDANT LEWIS DUNCAN’S CONSENT TO NOTICE OF REMOVAL

               Pursuant to 28 U.S.C. § 1446 (b)(2)(C) Defendant, Lewis Duncan, through his

undersigned counsel, files this Consent to Removal and in support states as follows:

               1.      Contemporaneously with the filing of this Consent, Defendant Red Lambda

Inc., filed a Notice of Removal.

               2.      Defendant Duncan hereby gives notice to the Court and to all parties that he

consents to the removal of Plaintiffs’ Complaint filed by Plaintiff Michael Daleiden, Sean Randall,

Steven Sack, Pedro Poveda, Christopher Carver, Richard Joswick, Justin Scott, and Lynn

Frazel in Case No. 2020-CA-000133-16-K-K, previously pending in the 18th Judicial Circuit for

Seminole County, Florida, which has been removed into this United States District Court.
        Case 6:20-cv-00410 Document 3 Filed 03/06/20 Page 2 of 2 PageID 105




                  3.    In consenting to removal, Defendant Duncan does not waive his right to

contest or raise defenses relating to insufficient process, insufficient service of process, or lack

of personal jurisdiction.

                  DATED this 6th day of March, 2020.

                                                      Respectfully submitted,

                                                      JACKSON LEWIS P.C.
                                                      390 North Orange Avenue, Suite 1285
                                                      Orlando, Florida 32802-3389
                                                      Telephone:     (407) 246-8440
                                                      Facsimile:     (407) 246-8441

                                                      By:     /s/ Peter M. Wendzel
                                                              Peter M. Wendzel
                                                              Florida Bar No. 1018271
                                                              peter.wendzel@jacksonlewis.com

                                                              Madonna M. Snowden
                                                              Florida Bar No. 0124522
                                                              madonna.snowden@jacksonlewis.com

                                                      Attorneys for Defendants RED LAMBDA,
                                                      INC., SAAD AL-BARRAK, and LEWIS
                                                      DUNCAN

                                 CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on this 6th day of March, 2020, the foregoing was
electronically filed with the Clerk of the Court by using the CM/ECF system, which will send a
notice of electronic filing to, as well as a true and correct copy sent via U.S. Mail and E-Mail to:
counsel for Plaintiffs, R. Samuel Dunaway, III, Esquire, Dunaway Law Firm, P.A., 2457 Silver
Star Road, Orlando, Florida 32804, sam@dunawaylawfirm.com, and Counsel for Defendant
Bahram Yusefzadeh, Jesse I. Unruh, Esquire Spire Law, LLC 12249 Science Drive, Suite 155
Orlando, Florida, jesse@spirelawfirm.com.
                                                       /s/ Peter M. Wendzel
                                                       Attorney

4829-1207-2630, v. 1




                                                  2
